department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr2 s eivep ral ty dollar_figure legend taxpayer a financial advisor l individual m financial_institution u financial_institution v ira x account t amount a date date dear this is in response to your request dated as supplemented by correspondence dated 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code in which you request a waiver of the and the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira x totaling amount a on date taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a page of mistake made by individual m an employee of financial_institution u taxpayer a further represents that amount a has not been used for any other purpose taxpayer a maintained ira x at financial_institution v on date on the advice of financial advisor l taxpayer a completed an account transfer form to transfer the funds in ira x to an ira at financial_institution u however because financial_institution v did not have transfer facilities that transfer form could not be used on date taxpayer a again requested a rollover_distribution and received amount a from ira x when amount a was received by financial_institution u for deposit into a rollover ira individual m an assistant to financial advisor l placed amount a in account t a non-ira account taxpayer a did not become aware that amount a had been deposited into a non-ira account until after the 60-day rollover period had expired financial_institution u has provided a letter acknowledging that individual m deposited amount a into account t in error based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement with respect to amount a contained in sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such page of receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by a mistake made by individual m an employee of financial_institution u therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page of if you wish to inquire about this ruling please contact id at please address all correspondence to sincerely yours y ad ce tet laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
